UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-11061
                         Summary Calendar


                        ROLAND D. MEISNER,

                                              Plaintiff-Appellant,


                                VERSUS


 STATE OF TEXAS, Office of the Attorney General of Texas; VICTOR
                            MANTILLA,

                                              Defendants-Appellees.




           Appeal from the United States District Court
            For the Northern District of Texas, Dallas
                         (3:97-CV-2616-G)
                          March 16, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellant Roland D. Meisner appeals the grant of summary

judgment in favor of the Appellees, Office of the Attorney General

of Texas and Victor Mantilla.    We affirm.

      Meisner, a Caucasian male, was employed as an attorney by the




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 00-11061
                                   --2--

Office of the Attorney General (OAG) from January 11, 1993, until

his resignation on August 1, 1997.       Meisner alleged that he was not

evaluated for periodic raises and that he was deprived of human

resources as a result of discrimination.       After he filed suit, the

court awarded the Appellees summary judgment on a § 1983 claim

against Mantilla in his individual capacity, a Title VII claim, and

an Equal Pay Act claim.      This appeal ensued.

      The review of summary judgment is de novo, applying the same

standards as the district court.     Evans v. City of Bishop, 2000 WL
1946668, *1 (5th Cir. 2000).      Summary judgment is appropriate if

there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.            Id.; Fed. R.

Civ. Pro. 56(c).

      In order to prevail on a Title VII claim as well as a § 1983

claim based on discrimination, the plaintiff must make a prima

facie case: the plaintiff was a member of a protected class, he was

qualified for his position, he suffered an adverse employment

decision, and he was replaced by someone not in the protected

class.     Reeves v. Sanderson Plumbing Products, Inc., 120 S. Ct.
2097, 2106 (2000).     The burden then shifts to the defendant who

must show a legitimate, nondiscriminatory reason for the decision.

Id.     Meisner has both failed to present a prima facie case and to

rebut    the   Appellees’   legitimate   nondiscriminatory    reasons   as

pretext.    As the district court aptly noted, “Meisner has provided
                            No. 00-11061
                                --3--

no evidence . . . of intentional discrimination, as opposed to

simply bureaucratic inertia.”

     We also find that summary judgment on the Equal Pay Act was

proper.     The Appellees have shown a legitimate reason other than

sex to have paid a female attorney more money than Meisner, i.e.

her credentials.   See Chance v. Rice University, 984 F.2d 151 (5th

Cir. 1993) (citing evidence that plaintiff’s credentials were not

as impressive as her colleagues).    See also Hofmister v. Ms. St.

Dep’t of Health, 53 F. Supp. 2d 884, 894 (S.D. Miss. March 9, 1999).

     Finally, we find that the district court’s setting aside the

entry of default was not an abuse of discretion.     Lacy v. Sitel

Corp., 227 F.3d 290, 291-92 (5th Cir. 2000).

AFFIRMED.